 



Exhibit 10.1
AMENDMENT NO. 3 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 3 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated
as of September 21, 2006 (this “Amendment”) by and among CRAWFORD & COMPANY, a
Georgia corporation (“Crawford”) and CRAWFORD & COMPANY INTERNATIONAL, INC., a
Georgia corporation (“International”; International and Crawford are
collectively referred to herein as the “Borrowers”, and each individually as a
“Borrower”), the LENDERS party hereto (the “Lenders”) and SUNTRUST BANK
(“SunTrust”), as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
     WHEREAS, the Borrowers, the Lenders and Administrative Agent are parties to
that certain First Amended and Restated Credit Agreement dated as of
September 30, 2005, as amended by that certain Amendment No. 1 to First Amended
and Restated Credit Agreement dated as of June 16, 2006, and as further amended
by that certain Amendment No. 2 to First Amended and Restated Credit Agreement
dated as of August 15, 2006 (as so amended, the “Credit Agreement”); and
     WHEREAS, the Borrowers have requested that the definition of “Permitted
Acquisition Basket” in the Credit Agreement be amended as provided herein, and
the Lenders are willing to make such an amendment on the terms and conditions
set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendment to Credit Agreement. The Credit Agreement is hereby
amended by amending and restating in its entirety the defined term “Permitted
Acquisition Basket” contained in Section 1.1. of the Credit Agreement as
follows:
“Permitted Acquisition Basket” shall mean (i) for the period from August 1, 2006
through and including July 31, 2007, $25,000,000; and (ii) for any date of
determination following August 1, 2007, $15,000,000 minus the aggregate amount
of Investments made under Section 7.4(i) during the 12-month period preceding
the date of determination.
     Section 2. Representations and Warranties. The Borrowers hereby represent
and warrant to the Lenders and the Administrative Agent that, as of the date
hereof:
     (a) the representations and warranties set forth in Article IV of the
Credit Agreement are true and correct in all material respects, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true,
correct and complete in all material respects on and as of such earlier date;

 



--------------------------------------------------------------------------------



 



     (b) the execution and delivery by the Borrowers of this Amendment are
within the corporate power and authority of the Borrowers, have been duly
authorized by all requisite corporate action of the Borrowers, and do not and
will not contravene any provision of applicable law or the Borrowers’ articles
of incorporation or by-laws, or any amendment thereof, or any indenture,
agreement, instrument or undertaking binding on the Borrowers, including,
without limitation, the Note Purchase Agreement. This Amendment has been duly
executed by the Borrowers;
     (c) the Credit Agreement and the other Loan Documents remain in full force
and effect and constitute the legal, valid and binding obligations of the
Borrowers, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights;
     (d) on and as of the date hereof, and after giving effect to this
Amendment, no Default or Event of Default has occurred or will otherwise exist;
and
     (e) all Subsidiary Loan Parties, and all Subsidiaries of Crawford that are
required to be or become a Subsidiary Loan Party pursuant to Section 5.10 of the
Credit Agreement, have duly executed and delivered the Reaffirmation (as defined
below).
     Section 3. Conditions Precedent. This Amendment, and the amendment
contemplated hereby, shall become effective as of the date that the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to it:
     (a) This Amendment, duly executed and delivered by the Borrowers, the
Lenders and the Administrative Agent;
     (b) A Reaffirmation of Obligations under Loan Documents (the
“Reaffirmation”) duly executed by the Borrowers, the Administrative Agent, the
Lenders and each of the Subsidiary Loan Parties, in the form of Exhibit A
attached hereto; and
     (c) Such other documents as the Administrative Agent on behalf of the
Lenders may reasonably request.
     Section 4. Release. In consideration of the amendment contained herein, the
Borrowers hereby waive and release each of the Lenders, the Administrative Agent
and the Issuing Bank from any and all claims and defenses, known or unknown,
with respect to the Credit Agreement and the other Loan Documents and the
transactions contemplated thereby
     Section 5. Expenses. The Borrowers jointly and severally agree to reimburse
the Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
negotiating, documenting and consummating this Amendment and the transactions
contemplated hereby.

-2-



--------------------------------------------------------------------------------



 



     Section 6. Miscellaneous. Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart and sending the same by
telecopier, mail, messenger or courier to the Administrative Agent. This
Amendment shall be governed by, and construed in accordance with, the law of the
State of New York. Each reference to the Credit Agreement in any of the Loan
Documents (including the Credit Agreement) shall be deemed to be a reference to
the Credit Agreement, as amended by this Amendment. This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns.
     Section 13. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
First Amended and Restated Credit Agreement to be duly executed as of the date
first above written.

         
 
  BORROWERS
 
       
 
  CRAWFORD & COMPANY
 
       
 
  By:   /s/ Joseph R. Caporaso
 
       
 
      Name: Joseph R. Caporaso
Title:   Senior Vice President and Treasurer
 
       
 
  U.S. Federal Tax Identification No.: 58-0506554
 
       
 
  CRAWFORD & COMPANY INTERNATIONAL, INC.
 
       
 
  By:   /s/ Joseph R. Caporaso
 
       
 
      Name: Joseph R. Caporaso
Title:   Vice President and Treasurer
 
       
 
  U.S. Federal Tax Identification No.: 58-1925694
Notice Address:
 
       
 
  5620 Glenridge Drive N.E.
Atlanta, Georgia 30342
Attention: Joe Caporaso
Telecopy No.: 404-845-3127

 



--------------------------------------------------------------------------------



 



         
 
  LENDERS
 
       
 
  SUNTRUST BANK,
     as Administrative Agent, Issuing Bank,
     as Swingline Lender and as a Lender
 
       
 
  By:   /s/ Kelly Gunter
 
       
 
      Name: Kelly Gunter
Title:   Vice President
 
       
 
  BANK OF AMERICA, N.A.,
     as Syndication Agent and a Lender
 
       
 
  By:   /s/ Ken Bauchle
 
       
 
      Name: Ken Bauchle
Title:   Senior Vice President
 
       
 
  CITIBANK, N.A.,
     as a Lender
 
       
 
  By:   /s/ Andrew Kreeger
 
       
 
      Name: Andrew Kreeger
Title:   Vice President

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
REAFFIRMATION OF OBLIGATIONS UNDER LOAN DOCUMENTS
     Reference is hereby made to that certain First Amended and Restated Credit
Agreement dated as of September 30, 2005 among Crawford & Company, Crawford &
Company International, Inc., the Lenders a party thereto and SunTrust Bank, as
Administrative Agent, as amended (as so amended, the “Credit Agreement”;
capitalized terms used herein and not defined herein have the meanings ascribed
to such terms in the Credit Agreement).
     Crawford hereby (i) reaffirms its continuing obligations owing to the
Collateral Agent (as defined in the Pledge Agreement) and the Lenders under the
Pledge Agreement and (ii) confirms that the liens and security interests created
by the Pledge Agreement continue to secure the Pledged Obligations (as defined
in the Pledge Agreement).
     Each of the undersigned Loan Parties hereby reaffirms its continuing
obligations owing to the Administrative Agent and the Lenders under each of the
other Loan Document (including, without limitation, the Notes and the Subsidiary
Guaranty Agreement) to which such Person is a party, and each Loan Party agrees
that the amendments contained in Amendment No. 3 to First Amended and Restated
Credit Agreement dated as of the date hereof shall not in any way affect the
validity and/or enforceability of any such other Loan Document, or reduce,
impair or discharge the obligations of such Person thereunder.
     Each of the undersigned Loan Parties hereby represents and warrants to the
Collateral Agent, the Administrative Agent and the Lenders that: (a) the
execution and delivery by the Loan Parties of this Reaffirmation is within the
power (corporate or otherwise) and authority of the Loan Parties, has been duly
authorized and approved by all requisite action on the part of the Loan Parties,
and does not and will not contravene, breach or conflict with any provision of
applicable law or any of the charter or other organic documents of the Loan
Parties, or any indenture, agreement, instrument or undertaking binding on the
Loan Parties; (b) this Reaffirmation has been duly executed by the Loan Parties;
(c) the Loan Documents remain in full force and effect and constitute the legal,
valid and binding obligations of the Loan Parties, enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditor’s rights; and (d) all of the Obligations are absolute and
unconditional, and such Obligations are not subject to any claim, defense,
deduction, right of offset or otherwise.
     This Reaffirmation shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Reaffirmation of Obligations under Loan Documents as of September 21, 2006.

         
 
  CRAWFORD & COMPANY
 
       
 
  By:   /s/ Joseph R. Caporaso
Name: Joseph R. Caporaso
Title:   Senior Vice President & Treasurer
 
       
 
  CRAWFORD & COMPANY INTERNATIONAL, INC.
 
       
 
  By:   /s/ Joseph R. Caporaso
Name: Joseph R. Caporaso
Title:   Vice President & Treasurer
 
       
 
  CRAWFORD LEASING SERVICES, INC.
THE PRISM NETWORK, INC.
CALESCO, INC.
CRAWFORD & COMPANY OF NEW YORK, INC.
CRAWFORD & COMPANY HEALTHCARE MANAGEMENT, INC.
RISK SCIENCES GROUP, INC.
QIRRA CUSTOM SOFTWARE, INC.
BROCKLEHURST MILLER, INC.
BROCKLEHURST, INC.
 
       
 
  By:   /s/ Joseph R. Caporaso
Name: Joseph R. Caporaso
Title:   Treasurer

 



--------------------------------------------------------------------------------



 



          [Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of September 21, 2006]
 
       
 
  CRAWFORD INVESTIGATION SERVICES, INC.
 
       
 
  By:   /s/ R. E. Powers, III
Name: R. Eric Powers, III
Title:   Vice President & Secretary
 
       
 
  CRAWFORD & COMPANY, L.P.
 
       
 
      By: CRAWFORD & COMPANY,
         as General Partner
 
       
 
  By:   /s/ Joseph R. Caporaso
Name: Joseph R. Caporaso
Title:   Senior Vice President

 
       
 
  THE GARDEN CITY GROUP, INC.
 
       
 
  By:   /s/ Joseph R. Caporaso
Name: Joseph R. Caporaso
Title:   Treasurer
 
       
 
  CRAWFORD & COMPANY OF CALIFORNIA
 
       
 
  By:   /s/ Peggy Gillick
Name: Peggy Gillick
Title:   Secretary


 



--------------------------------------------------------------------------------



 



          [Signature page to Crawford / Reaffirmation of Obligations
under Loan Documents dated as of September 21, 2006]
 
       
 
  CRAWFORD & COMPANY OF ILLINOIS
 
       
 
  By:   /s/ Joseph P. Rainey
Name: Joseph P. Rainey
Title:   President
 
       
 
  CRAWFORD & COMPANY OF FLORIDA
 
       
 
  By:   /s/ Henry Taylor
Name: Henry Taylor
Title:   President
 
       
 
  CRAWFORD & COMPANY EMPLOYMENT SERVICES, INC.
 
       
 
  By:   /s/ Matt C. Wilkinson
Name: Matt C. Wilkinson
Title:   President
 
       
 
  CRAWFORD HEALTHCARE MANAGEMENT OF
     NORFOLK AND BALTIMORE, INC.
 
       
 
  By:   /s/ William L. Beach
Name: William L. Beach
Title:   Vice President & Secretary

[End of Signatures]

 